Title: To Thomas Jefferson from Peachy Ridgeway Gilmer, 3 January 1824
From: Gilmer, Peachy Ridgeway
To: Jefferson, Thomas


Dr Sir
Liberty
January 3d 1824.
Your letter of the 16th Ult reached its destination in the due course of the mail. a mistake in dating my letter to you, is no doubt the true solution of the apparent delay. I have no expectation or wish, that a better epitaph for our friend could be obtained from any one: and have forwarded it, to the Executor, to be inscribed on his monument.Mrs Gilmer has been very ill. but is better, she will write to Mrs Trist, as soon as she has strength to do so.Accept my best wishes for yourself & familyWith assurances of my sincere regard & Respect.P. R Gilmer